FOLLETT, J.
As all of the litigants assume that Mary T. Hat-ten died seised in fee simple of the whole of the premises, we shall rest our judgment on that assumption, without considering its validity.
All of the litigants in this action were parties to the proceedings in the surrogate’s court to probate the will, to the appeal to the general term, and -to the trial before the common pleas. The first question presented is whether the decree of the surrogate’s court, affirming the original probate entered on the verdict rendered in the court of common pleas, is a bar to this action? At common law, the probate of a will in an ecclesiastical court was not conclusive against the heir; and a judgment in an action at law, at the suit of the heir, that the testator was incapable of making a will, was not conclusive against the executor, as to the personalty, who, notwithstanding the judgment at law respecting the realty, might, if he could, establish the will, as to the personalty, in an ecclesiastical court. Montgomery v. Clark, 2 Atk. 378; Hume v. Burton, 1 Ridg. App. 277; Bogardus v. Clarke, 1 Edw. Ch. 266, 4 Paige, 623. Lord Hardwicke said in Montgomery’s Case:
“I have often thought it a very great absurdity that a will which consists both of real and personal estate, notwithstanding it has been set aside at law for the insanity of the testator, shall still be litigated, upon paper depositions only, in the ecclesiastical court, because they have a jurisdiction on account of the personal estate disposed of by it.”
By chapter 77, 20 & 21 Vict. (1857), the rule of the common law has been changed in England, and a decree of a probate court admitting a will to probate which relates to realty and personalty is binding on the heir, in case he had notice. 97 Pick. St. pp. 420-437, c. 77, § 62. The rule of the common law arose from its tenderness to heirs, and from the idea that none should be deprived of land except by a judgment of a court of law, after trial of the issues of fact before a jury. Under the first constitution of this state, wills relating to realty might be proved in the court of common pleas (1 Rev. Laws 1801, p. 178); and after 1813, in the supreme court, or in the court of common pleas (1 Rev. Laws 1813, p. 364). And surrogates had the power to admit to probate wills relating to personalty and to real estate, so far as it was necessary to authorize the issuing of letters testamentary. 1 Rev. Laws 1801, p. 317; 1 Rev. Laws 1813, p. 444. Persons aggrieved by any decree of a surrogate were authorized to appeal to the court of probates. 1 Rev. Laws 1801, p. 325; 1 Rev. Laws 1813, p. 454. Under the second constitution the court of probates was abolished, and persons aggrieved by the decree of a surrogate were authorized to appeal to the chancellor. Laws 1823, c. 70. But the court of chancery could not, by its decree, bind the heir in respect to the validity of a will, unless the question of fact had been determined in a court of law on the issue devisavit vel non,—an issue directed by a court of equity to be tried by a jury in a court of law, to determine the validity of a will. Rogers v. Rogers, 3 Wend. 505. Vanderheyden v. Reid, 1 Hopk. Ch. 408, was an appeal from a surrogate’s decree admitting a will to probate which related to real and personal property, and turned upon the *403question of the sanity of the testator. The question arose as to whether this issue could be sent by the court of chancery to a court of law, to be determined by a jury. In discussing this question the learned chancellor said:
“Thus, a will of personal and. real estate may be there adjudged both valid and void, by different tribunals. This result of an artificial division of jurisdictions can never be proper, where it may be avoided. That a will should be adjudged valid because the testator who made it was of sound mind, and that the same will should be adjudged void because the same testator was insane, is a result which should never take place under one system of laws. But still more singular would be the anomaly if the same court were, in the case of a contested will of real and personal estate, bound to send the disputed question to a jury, in respect to the land, and also bound to decide the same disputed question without a jury, in reference to another species of property. Such an incongruity is avoided by taking one course of investigation, whether the bill is of real or of personal estate, or of both comprised in one instrument. This court now having jurisdiction of wills of personal goods, and also of wills of land, it may most fitly apply the same method of investigating facts to both cases.”
This language seems to indicate that the chancellor was of the opinion that a decree entered upon the verdict would be conclusive upon the heir. This judgment was, however, reversed (5 Cow. 719), but not upon the point discussed in the foregoing quotation.
In Brick’s Estate, 15 Abb. Prac. 12, and in 1 E. D. Smith, xvii., will be found a learned and instructive history of the probate courts of this state prior to the Revised Statutes, by Charles P. Daly, the accomplished chief judge of the court of common pleas.
Under the Revised Statutes, wills of real and personal property, or both, were provable before the surrogate of the proper county. 2 Rev. St. p. 57, § 7; Id. p. 60, § 23. Any person deeming himself aggrieved by the decree of a surrogate was authorized to appeal to the circuit judge of the circuit (Id. p. 66, § 55), who, in a case of a reversal upon a question of fact, was required to formulate issues of fact, and order them tried before a jury (section 57), which were to be tried in the same manner as issues awarded by the court of chancery, and new trials could be granted by the supreme court (section 58). By section 59, 2 Rev. St. p. 67, it was provided. “The final determination of such issue, shall be conclusive as to the facts therein controverted, in respect to wills of personal estate only, upon the parties to the proceedings.” In case the decree of the surrogate was affirmed or was reversed, on questions of law, by the circuit judge, an appeal could be taken to the court of chancery. 2 Rev. St. p. 609, §§ 97, 100. Under these statutes it is clear that a judgment entered on a verdict establishing a will, after a trial of issues of fact before the circuit, was not conclusive upon the heir, to whom the right remained to contest the validity of the devise in an action of ejectment; and by chapter 238, Laws 1853, he was authorized to contest the validity of a devise by an action in partition. Under the constitution of 1846, the statute authorizing an appeal to a circuit judge was changed, and an appeal was authorized to be taken to the supreme court; and, in case the decision of the surrogate was reversed upon a question of fact, the questions were directed to be tried before a jury. Laws 1847, c. 280, § 17. *404The statutes remained in this condition until the adoption of the Code of Civil Procedure, by which the surrogate’s court is made a court of record, and is vested with the power to probate wills relating to realty and personalty. By section 2626, Code Civ. Proc., the decree admitting a will to probate is conclusive as to the personalty, unless it is reversed on appeal, or revoked by the surrogate; but the. decree is not conclusive upon the heir, but is presumptive evidence only of the validity of the devise. Id. § 2627. When an appeal is taken to the supreme court, it may affirm or reverse the decree; and, if modified or reversed upon a question of fact, a trial before a jury of the issues of fact must be awarded. The provision of the Revised Statutes that the decision to be entered upon the issue so awarded shall be conclusive as to the personalty only is not continued by this Code, nor do we find any provision stating the effect of a judgment so rendered. By section 1537 of the Code of Civil Procedure, the provisions of chapter 238, Laws 1853, were continued in force; and an heir of a decedent is authorized to maintain an action for the partition of land apparently devised to another, upon the ground that the devise is void. In addition to these provisions, any person interested in a will which has been admitted to probate in this state may maintain an action to cause the validity thereof to be determined. Code Civ. Proc. § 2653a (enacted in 1892); Long v. Rodgers, 79 Hun, 441, 29 N. Y. Supp. 981. It is apparent that under our boasted reformed procedure a will relating to realty and personalty may be declared void, because of the insanity of the testator, or for any other cause, in respect to one species of property, and valid in respect to the other kind of property, upon the ground that the testator was sane; and so there may be two final adjudications, both supposed to be verities,—one affirming a will to be valid, and the other" affirming it to be void. And in case a will relating to realty and personalty is admitted to probate in the surrogate’s court, and the decision is reversed by the supreme court, and the issues are tried before a jury, which are found in favor of the validity of the will, upon which an adjudication is entered by the surrogate’s court decreeing the probate to be valid, the heir may, notwithstanding, retry the question as to the realty, and possibly, as in the case at bar, obtain a verdict and a judgment that the will is. invalid. But' the remedy for this incongruous and absurd procedure, by which judgments diametrically opposed to each other may be recovered in respect to the same will, does not lie with the courts, but with the legislature. We are compelled to hold that the decree entered upon the verdict of the jury in the court of common pleas-is not a bar to this action.
This action was not brought under section 2653a, Code Civ. Proc., enacted in 1892, but was brought four years prior to its enactment, under section 1537 of the Code; and the provision of section 2653a, that “the party sustaining the will shall be entitled to open and close the evidence and argument,” is not applicable to this case, and the court did not err in denying the appellants’ motion to be given the right to open and close the case.
■ It is urged that the court erred in refusing to direct the jury to-*405find the second, third, fourth, and fifth issues of fact in favor of the contesting defendants. Upon reading the evidence, we are of the opinion that it required the court to submit every one of these issues to the jury, and that no error was committed in refusing to direct a verdict, or in denying a motion for a new trial on the ground that it was contrary to the evidence. The learned trial judge instructed the jury fully and carefully in respect to the law relating to the issues submitted, and it was not error, after the delivery of his charge, to refuse to reinstruct the jury on these issues in the language of counsel, as expressed in nearly 50 requests. The ninth and tenth requests, at folios 1020 and 1021, are typical of all. By these requests the court was asked to instruct the jury in respect to the rules of law relating to undue influence, which requests were declined. The court had already carefully instructed the jury upon this issue at folios 966 et seq., and it was not error to refuse to reinstruct the jury on the same subject in the language of counsel. Under sections 970 and 1544 of the Code of Civil Procedure, the verdict of the jury was not merely for the information of the court, but was conclusive until set aside or a new trial granted; and the special term, upon its continuation of the trial, had no power to set aside the verdict and And the facts contrary thereto. Jones v. Jones, 120 N. Y. 589, 24 N. E. 1016.
Our attention is called to 13 exceptions to the admission and exclusion of evidence, in the appellants’ twelfth point. To discuss each one of them, and show why they were not well taken, would unnecessarily prolong this opinion; and it is, we think, suflicient to say that none of them calls for the reversal of this judgment, entered upon the conclusion of a prolonged and carefully conducted trial. The judgments and order should be affirmed, with costs. All concur.